DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,758,190. Although the claims at issue are not identical, they are not patentably distinct from each other because are directed towards systems for evaluating a vascular system of a patient, including a processor to combine external imaging data with internally acquired data of blood flow from a catheter, and to display the data in a format for the user in relation to a heart/myocardium model.  In that the claims differ in some limitations, the examiner notes that it would have been obvious to one of ordinary skill in the art to have displayed a variety of other related diagnostic data along with the model, so that the user may have a more complete understanding of the patient’s state.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2014/0247970) in view of Verard et al. (US 2004/0097805; hereinafter Verard) and Davies et al. (US 2015/0025330; hereinafter Davies).
Taylor discloses a system for evaluating a vascular system including a processor configured to receive external imaging data, as in the abstract, [0109] and [0300], with reference to "three-dimensional imaging data."  Myocardial perfusion imaging data associated with a blood flow to a myocardium of the heart via a vessel is received, as in Figs. 33 and 34.  Physiological data is received, which is inclusive of pulsatile pressure and pulsatile blood flow, as in [0393], and heart rate, blood pressure, and other physiological variables" as in [0395].  Blood flow in the coronary vasculature (i.e., the vessels providing blood to the heart," as from [0003] in the background of Taylor's disclosure) is assessed and an association exploiting the myocardial perfusion imaging data and the physiological data cited is performed by modeling.  The effects of modeling and associating data are shown in Figs. 33 and 34, where a location in the myocardium ("myocardial segment" in Taylor) with a high risk of low perfusion due to plaque rupture is identified.  The vessel shown in Fig. 33 is specifically a coronary vessel, as in [0303]. See also modeling to observe the effects of ischemia in at least [0272].
A patient-specific three-dimensional model (corresponding to the three-dimensional graphical representation claimed) of the myocardium and vasculature is generated by the computer system based on image perfusion data, as in [0279], [0296], [0300], and shown in at least Figs. 9-11, 31, 33 and 34, which includes both the myocardium and coronary vascular trees and "various colors and/or shades on the three-dimensional representation" which correspond to visual characteristics.  See [0296].  The model incorporates image data, perfusion data and physiological conditions, as in at least [0016]-[0017], [0124]-[0125], [0300], [0393] and [0395].  The processor is further configured to determine a simulated effect of a therapeutic intervention, as in [0299], where "simulated treatments" are modeled.  The modified three-dimensional model includes "second information regarding the blood flow characteristic within the anatomical structure," as in at least [0013].  The effects on blood flow are indicated with myocardial perfusion data and various computational metrics, including at least fractional flow reserve, as in the abstract.  Perfusion data represents blood flow to the myocardium.  The graphical representations are modified according to various conditions, as from the descriptions of Figs. 9-11.  The "model may be modified to simulate the effect of progression or regression of disease or medical, percutaneous, or surgical interventions," as in [0395].  The modified model simulating the effects disclosed necessarily has different visual characteristics than the original model. 
A variety of different imaging modalities which can be utilized including MRI, CT, PET are set forth in [0181].
  Taylor refers to measuring blood flow parameters including FFR, which is defined as a ratio of blood pressures ([0007]), which can be displayed in a heart model format with FFR values at various locations along the vessel (Figure 23).
While the system of Taylor includes associating data and modeling based on sensed physiological information, in at least [0125] and cited above, it is determined noninvasively; however, 
Verard teaches systems for evaluating vascular function and further detail generating three-dimensional models of the heart.  The system of Verard incorporates at least a catheter including a physiological activity sensor, as in [0116], which include "respiratory, cardiac, oxygen [...], CO2 [...], etc."  The sensed information is used in the image acquisition which is used for modeling; by extension, the three-dimensional representation(s) or model(s) are formed "using" this information, as claimed.  The catheter itself may further include an imaging sensor, which delivers intravascular images to an associated processing system, as in at least [0142].  It would have been obvious to those ordinarily skilled in the art to modify the system of Taylor to include a catheter and associated intravascular sensed and image information, in order to provide more accurate physiological monitoring and intravascular views of the anatomy.  
Verard also teaches first, second indicators, third indicators along the vessel in the 3D model associated with the intravascular imaging data (annotated landmarks may include any number and encompasses at least three indicators; [0105], Fig. 7).  
It would have been obvious to one of ordinary skill in the art, to have modified the invention of Taylor to provide first and second indicators along the vessel in the 3D model as taught by Verard, in order to allow the user to more easily operate the user interface to select the desired information.  Furthermore, as Fig. 7 of Verard shows display of various parameters relevant to the procedure, including display of numerical values, graphs, etc., and including display of pressure values,  it would have been obvious to one of ordinary skill in the art, to have provided for display any known diagnostic parameters related to the intravascular procedure, such as pressure ratios or any other diagnostic formats related to the intravascular procedure which the user desires to view (see also Taylor Fig. 23).  
In an effort to advance prosecution, in that applicant may be attempting to claim another type of display format, it would also be obvious to display such pressure ratio indicators along the length as illustrated by Davies, which teaches a similar system of measuring blood vessel parameters ([0067]-[0068]; Figures 11-12).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793